EXHIBIT 10.5



ASSIGNMENT AND ASSUMPTION OF
REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS


THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Assignment”) dated as of this     14th day of May, 2014, is
made and entered into by and between GRIFFIN-AMERICAN HEALTHCARE REIT III
ADVISOR, LLC, a Delaware limited liability company (“Assignor”); and GAHC3
STOCKBRIDGE GA MOB, LLC, a Delaware limited liability company (“Assignee”), with
reference to the following Recitals:


RECITALS


A.    Assignor is the “Buyer” under that certain Real Estate Purchase Agreement
and Escrow Instructions entered into as of May 9, 2014, by and among Assignor,
Stockbridge 225 LLC, a Florida limited liability company (“Seller”), Robert
Preston and Mark Errol Copilevitz (collectively, “Seller Guarantor”), and First
American Title Insurance Company (the “Purchase Agreement”), wherein Assignor
agreed to purchase the Property (as such term is defined in the Purchase
Agreement), as more particularly described in the Purchase Agreement, on the
terms and conditions set forth in the Purchase Agreement.


B.     Assignor desires to assign and transfer to Assignee, and Assignee desires
to assume from Assignor, all of Assignor’s right, title, claim and interest in,
to and under the Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:


AGREEMENT


1.    Assignment; Assumption. Assignor hereby assigns and transfers to Assignee
all of Assignor’s right, title, claim and interest as “Buyer” or otherwise in,
to and under the Purchase Agreement. By executing this Assignment, Assignee
hereby accepts such assignment and expressly agrees to assume and be bound by
all of the provisions of the Purchase Agreement from and after the date hereof.


2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.


3.    Counterparts. This Assignment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.


[Remainder of page intentionally left blank; signatures to follow on next
pages.]

    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Assignment to be executed by
their duly authorized representatives as of the date first written above.




ASSIGNOR:
GRIFFIN-AMERICAN HEALTHCARE REIT III ADVISOR, LLC, a Delaware limited liability
company



By:
American Healthcare Investors LLC, a Delaware limited liability company



Its:
Managing Member



By: /s/ Mathieu Streiff


Name: Mathieu Streiff


Title: Principal



Signature Page to
Assignment and Assumption of Real Estate Purchase Agreement and Escrow
Instructions
[Country Club Drive MOB]



--------------------------------------------------------------------------------





ASSIGNEE:
GAHC3 STOCKBRIDGE GA MOB, LLC,

a Delaware limited liability company


By:      Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership
Its:       Sole Member


By:      Griffin-American Healthcare REIT III, Inc.,
a Maryland corporation
Its:       General Partner


By: /s/ Mathieu Streiff
Name:  Mathieu Streiff
Title:    Executive Vice President





Signature Page to
Assignment and Assumption of Real Estate Purchase Agreement and Escrow
Instructions
[Country Club Drive MOB]

